DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 04/11/2019 which claims 1-7 have been presented for examination.
The preliminary amendment filed 04/11/2019 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/06/2019 and 04/11/2019 have been considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: 
on page 2, substitute the term “connect” with – connecting – (see lines 20 and 30, respectively);  
on page 3, substitute the term “connect” with – connecting – (see line 1);

on page 7, substitute the term “connect” with – connecting – (see line 11); and
on page 8, substitute the term “connect” with – connecting – (see lines 20 and 23, respectively).
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
in claim 1, substitute the term “connect” with – connecting – (see line 12); and
in claim 2, substitute the term “connect” with – connecting – (see lines 11 and 14, respectively).
Claims 3-7 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior art of record, taken alone or in combination, fails to teach, a booster antenna, comprising:
an inner coil wound m times (m is a natural number) into a circular, elliptical, or polygonal shape;
an outer coil surrounding an outer side of the inner coil and wound n times (n is
a natural number) into a parallelogram shape; and
a terminal-side coil wound m+n times into a circular, elliptical, or polygonal shape, wherein one end of the inner coil and one end of the outer coil are electrically connected to each other, and
the booster antenna includes a connection cord electrically connecting another end of the inner coil and one end of the terminal-side coil to each other and electrically connecting another end of the outer coil and another end of the terminal-side coil to each other.
With respect to independent claim 2, the prior art of record, taken alone or in combination, fails to teach, a booster antenna, comprising:
an inner coil wound m times (m is a natural number) into a circular, elliptical, or polygonal shape; 
an outer coil surrounding an outer side of the inner coil and wound n times (n is
a natural number) into a parallelogram shape;
	a first terminal-side coil wound m times into a circular, elliptical, or polygonal shape;

	a first connection cord electrically connecting one end of the inner coil and one end of the first terminal-side coil to each other and electrically connecting another end of the inner coil and another end of the first terminal-side coil to each other; and
	a second connection cord electrically connecting one end of the outer coil and one end of the second terminal-side coil to each other and electrically connecting another end of the outer coil and another end of the second terminal-side coil to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finn et al. (US 8,366,009) discloses a smart card having a module antenna and a card antenna.
Finn et al. (US 2013/0075477 A1) discloses a smart card having an antenna module and a booster antenna.
Peralta et al. (US 2017/0040105 A1) discloses a method of fabricating a single structure multiple mode antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887     

/THIEN M LE/Primary Examiner, Art Unit 2887